SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO (Amendment No. 1) Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 IKON OFFICE SOLUTIONS, INC. (Name of Subject Company (Issuer)) IKON OFFICE SOLUTIONS, INC. (Names of Filing Persons (Issuer and Offeror)) Common Stock, No Par Value Per Share (Title of Class of Securities) 451713101 (CUSIP Number of Class of Securities) Robert F. Woods Senior Vice President and Chief Financial Officer IKON Office Solutions, Inc. 70 Valley Stream Parkway Malvern, Pennsylvania 19355 (610) 296-8000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s) Filing Statement) Copy to: Richard Hall, Esq. Cravath, Swaine& Moore LLP 825 Eighth Avenue New York, New York 10019 (212) 474-1000 CALCULATION OF FILING FEE TRANSACTION VALUATION* AMOUNTOFFILINGFEE** $295,000,000 $9,056.50 * Estimated solely for purposes of calculating the filing fee only, this amount is based on the purchase of 19,666,666 shares of common stock at the maximum tender offer price of $15.00. ** The amount of the filing fee calculated in accordance with Rule 0-11 of the Exchange Act, equals $30.70 per million of the value of the transaction. þ Check box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: $9,056.50 Filing Party: IKON Office Solutions, Inc. Form or Registration No.: TO/005-20425 Date Filed: November 21, 2007 ¨ Check box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes to designate any transactions to which the statement relates: ¨third-party tender offer subject to Rule14d-1 ¨going-private transaction subject to Rule13e-3 þissuer tender offer subject to Rule13e-4 ¨amendment to Schedule13D under Rule13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer. ¨ EXPLANATORY NOTE This Amendment No. 1 ("Amendment No. 1") supplements and amends the Issuer Tender Offer Statement on Schedule TO (as amended, prior to the date hereof, the “Schedule TO”) filed by IKON Office Solutions, Inc., an Ohio corporation (the “Company”), with the Securities and Exchange Commission on November 21, 2007, relating to its offerto purchase for cash up to $295,000,000 in value of shares of its common stock, no par value per share (“common stock”), at a price not greater than $15.00 per sharenor less than $13.00 per share, net to the seller in cash, less any applicable withholding taxes and without interest.The offer is subject to the terms and conditions set forth in the Offer to Purchase, dated November 21, 2007 (as amended, the “Offer to Purchase”), and the related Letter of Transmittal (which together, as they may be amended and supplemented from time to time, constitute the “Offer”), copies of which were filed with the Schedule TO as Exhibits 99.(a)(1)(A) and 99.(a)(1)(B), respectively. Item10. Financial Statements Item 10 of the Schedule TO is hereby amended by adding the following: Historical Financial Information. The Company incorporates by reference the financial statements and notes thereto included in Item 8 of our Annual Report on Form 10-K for the fiscal year ended September 30, 2007. You should refer to Section 11 for instructions on how you can obtain copies of our SEC filings, including filings that contain our financial statements. Summary Historical Consolidated Financial Data. The following table sets forth summary data from our consolidated balance sheet at September 30, 2007 and our consolidated statement of earnings for the fiscal years ended September 30, 2007 and September 30, 2006. Year-end financial data has been derived from, and should be read in conjunction with, our audited consolidated financial statements and the related notes filed as part of our Annual Report on Form 10-K for the fiscal year ended September 30, 2007. We have prepared the unaudited information on the same basis as the audited consolidated financial statements and have included all adjustments, consisting only of normal recurring adjustments, which we consider necessary for a fair presentation of our financial position at such date and operating results for such periods. Historical results are not necessarily indicative of the results of operations to be expected for the future periods, and interim results may not be indicative of results for the remainder of the year. September 30, 2007 (in thousands, except per share data) Balance Sheet Data: Total assets $ 3,278,081 Total long-term debt 757,533 Shareholders’ equity 1,710,814 Book value per share 14.55 Fiscal Years Ended September 30, 2007 September 30, 2006 (In thousands, except per share data) Statement of Earnings Data: Gross revenues $ 4,168,344 $ 4,228,249 Gross profit 1,383,179 1,441,778 Operating income 202,853 201,749 Net earnings 114,487 106,202 Earnings per share Basic 0.92 0.81 Diluted 0.91 0.80 Fiscal Years Ended September 30, 2007 September 30, 2006 (Shares in millions) Weighted average common shares outstanding Basic 124.6 131.3 Diluted 126.3 132.9 Other data Ratio of earnings to fixed charges 2.8 2.6 Unaudited Pro Forma Consolidated Financial Data. The unaudited pro forma consolidated statements of income for the year ended September 30, 2007, have been prepared on the basis that the Buyback Transactions had occurred on October 1, 2006. The unaudited pro forma consolidated balance sheet at September 30, 2007, has been prepared on the basis that the Buyback Transactions occurred on September 30, 2007. The unaudited pro forma consolidated statements of income and the unaudited pro forma consolidated balance sheet (collectively, the “2007 Pro Forma Financial Information”) have been derived from the application of pro forma adjustments to the consolidated historical financial statements of IKON. The pro forma adjustments are estimates based on currently available information and certain adjustments that management believes are reasonable. The 2007 Pro Forma Financial Information is provided for illustrative purposes only and, because of its nature, is not necessarily indicative of the results of operations or financial results of IKON that would have actually resulted had the Buyback Transactions been consummated as of the dates indicated and are not intended to project IKON’s financial condition or results for any future period. The 2007 Pro Forma Financial Information should be read in conjunction with the historical consolidated financial statements and notes thereto of IKON, which are included in IKON’s Annual Report on Form 10-K for the year ended September 30, 2007. We have included the following 2007 Pro Forma Financial Information solely for the purpose of providing shareholders with information that may be useful for purposes of considering and evaluating the Offer. Our future results are subject to prevailing economic and industry specific conditions and financial, business and other known and unknown risks and uncertainties, certain of which are beyond our control. These factors include, without limitation, those described in the Offer to Purchase under “Forward-Looking Statements” and those described in our Annual Report on Form 10-K for the year ended September 30, 2007. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION (in thousands, except per share data) September 30, 2007 Historical Tender Offer New Notes Pro Forma at $15 per Share Pro Forma at $13 per Share Assets Cash and cash equivalents $ 349,237 $ (297,090 )(1) $ 145,375 (2) $ 197,522 $ 197,431 Accounts receivable, net 560,089 — — 560,089 560,089 Lease receivables, net 84,207 — — 84,207 84,207 Inventories 287,503 — — 287,503 287,503 Prepaid expenses and other current assets 35,085 — — 35,085 35,085 Deferred taxes 48,167 — — 48,167 48,167 Total current assets 1,364,288 (297,090 ) 145,375 1,212,573 1,212,482 Long-term lease receivables, net 251,776 — — 251,776 251,776 Equipment on operating leases, net 72,052 — — 72,052 72,052 Property and equipment, net 154,218 — — 154,218 154,218 Deferred taxes 18,144 — — 18,144 18,144 Goodwill 1,333,249 — — 1,333,249 1,333,249 Other assets 84,354 — 3,125 (3) 87,479 87,479 Total Assets $ 3,278,081 $ (297,090 ) $ 148,500 $ 3,129,491 $ 3,129,400 Liabilities Current portion of corporate debt $ 16,798 $ — $ — $ 16,798 $ 16,798 Current portion of non-corporate debt 51,077 — — 51,077 51,077 Trade accounts payable 263,657 — — 263,657 263,657 Accrued salaries, wages, and commissions 93,052 — — 93,052 93,052 Deferred revenues 109,796 — — 109,796 109,796 Income taxes payable 17,820 — — 17,820 17,820 Other accrued expenses 129,323 — — 129,323 129,323 Total current liabilities 681,523 — — 681,523 681,523 Long-term corporate debt 576,199 — 148,500 (4) 724,699 724,699 Long-term non-corporate debt 181,334 — — 181,334 181,334 Other long-term liabilities 128,211 — — 128,211 128,211 Shareholders’ Equity Common stock, no par value 1,058,104 — — 1,058,104 1,058,104 Retained earnings 917,767 — — 917,767 917,767 Accumulated other comprehensive income 132,189 — — 132,189 132,189 Cost of common stock in treasury (397,246 ) (297,090 )(1) — (694,336 ) (694,427 ) Total Shareholder’s Equity 1,710,814 (297,090 ) — 1,413,724 1,413,633 Total Liabilities and Shareholders’ Equity $ 3,278,081 $ (297,090 ) $ 148,500 $ 3,129,491 $ 3,129,400 Book value per share (5) $ 14.55 $ 14.44 $ 14.90 See the accompanying notes to the unaudited pro forma condensed consolidated financial information, which are an integral part of this data. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION (in thousands, except per share data) Fiscal Year Ended September 30, 2007 Historical Tender Offer New Notes Pro Forma at $15 per Share Pro Forma at $13 per Share Revenues Equipment $ 1,787,730 $ — $ — $ 1,787,730 $ 1,787,730 Customer service and supplies 1,377,669 — — 1,377,669 1,377,669 Managed and professional services 796,962 — — 796,962 796,962 Rental and fees 136,674 — — 136,674 136,674 Other 69,309 — — 69,309 69,309 4,168,344 — — 4,168,344 4,168,344 Cost of Revenues Equipment 1,346,244 — — 1,346,244 1,346,244 Customer service and supplies 778,013 — — 778,013 778,013 Managed and professional services 580,164 — — 580,164 580,164 Rental and fees 34,650 — — 34,650 34,650 Other 46,094 — — 46,094 46,094 2,785,165 — — 2,785,165 2,785,165 Gross Profit Equipment 441,486 — — 441,486 441,486 Customer service and supplies 599,656 — — 599,656 599,656 Managed and professional services 216,798 — — 216,798 216,798 Rental and fees 102,024 — — 102,024 102,024 Other 23,215 — — 23,215 23,215 1,383,179 — — 1,383,179 1,383,179 Selling and administrative 1,180,326 — — 1,180,326 1,180,326 Operating income 202,853 — — 202,853 202,853 Interest income 11,372 (8,193 )(6) — 3,179 3,179 Interest expense 50,791 — 16,156 (7) 66,947 66,947 Income from continuing operations before taxes on income 163,434 (8,193 ) (16,156 ) 139,085 139,085 Taxes on income 48,947 (2,868 )(8) (5,655 )(8) 40,424 40,424 Net income from continuing operations $ 114,487 $ (5,325 ) $ (10,501 ) $ 98,661 $ 98,661 Basic Earnings Per Common Share $ 0.92 $ 0.94 (9) $ 0.97 (10) Diluted Earnings Per Common Share $ 0.91 $ 0.92 (9) $ 0.95 (10) Weighted Average Common Shares Outstanding, Basic 124,563 104,896 (9) 101,871 (10) Weighted Average Common Shares Outstanding, Diluted 126,342 106,675 (9) 103,650 (10) Ratio of earnings to fixed charges (11) 2.8 2.3 2.3 See the accompanying notes to the unaudited pro forma condensed consolidated financial information, which are an integral part of this data. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL DATA The foregoing unaudited 2007 Pro Forma Financial Information assumes that $295,000 aggregate purchase price of shares are purchased at the maximum purchase price of $15.00 per share. In addition, we have provided a pro forma presentation assuming a minimum purchase price of $13.00 per share. Due to the immateriality of changes in share purchase price on the pro forma adjustments, the pro forma adjustments are presented based on the maximum purchase price of $15.00 per share only. The unaudited 2007 Pro Forma Financial Information also assumes the following: ● the consummation of an offering by the Company of the New Notes. The New Notes will be issued at a discount of 1%, therefore, net cash proceeds received will be $148,500; ● the use of $3,125 of debt issuance costs related to the New Notes; ● the use of $2,090 related to Offer costs; and ● the use of $151,715 of the Company’s existing cash balance. Interest on the New Notes has been calculated at an assumed interest rate of 10.0% (LIBOR +500 basis points). A change of 0.125% in the interest rate assumption would change annual interest expense by approximately $188. 1. Net adjustments to cash and cash equivalents and cost of common stock in treasury of $297,090 assumes the use of $295,000 of cash for share repurchases in the Offer plus $2,090 in estimated fees associated with the Offer. 2. Adjustment reflects the impact of the Buyback Transactions as follows: Gross proceeds from the issuance of the New Notes (net of 1% discount) $ 148,500 New Notes debt issuance costs (3,125 ) Net adjustment $ 145,375 3. Adjustment reflects the deferral of issuance costs related to the issuance of the New Notes of $3,125. 4. Adjustment reflects the issuance of the New Notes at a 1% discount (principal amount of $150,000). The discount will be recognized as additional debt over the expected life of the New Notes. 5. Book value per share is calculated by dividing the total shareholder’s equity by the common shares outstanding at September 30, 2007. 6. Adjustment represents the reduction of interest income as a result of the use of $151,715 of the Company’s cash balance in connection with the Buyback Transactions that yielded a return of 5.4% for fiscal 2007. 7. Adjustment represents the increase in interest expense related to the Buyback Transactions as follows: Interest expense related to the New Notes $ 15,000 (a) Amortization of deferred issuance costs and discount related to the New Notes 1,156 Net adjustment $ 16,156 (a) Assumes interest rate on the New Notes of 10.0%. A change of 0.125% in the interest rate assumption would change annual interest expense by approximately $188. 8. Income tax expense reflects the tax effects of the pro forma adjustments at the U.S. federal statutory rate of 35%. 9. Weighted average basic and diluted common shares outstanding were adjusted assuming that we repurchase $295,000 in value of shares at $15.00 per share (or 19,667 shares) in the Offer at the beginning of the first period presented. 10. Weighted average basic and diluted common shares outstanding were adjusted assuming that we repurchased $295,000 in value of shares at $13.00 per share (22,692 shares) in the Offer at the beginning of the first period presented. 11. For purposes of computing the ratios of earnings to fixed charges, “earnings” consists of earnings before income taxes plus fixed charges, excluding capitalized interest. “Fixed charges” consist of interest incurred on indebtedness including capitalized interest, amortization of debt expenses and the portion of rental expense under operating leases deemed to be the equivalent of interest. The ratios of earnings to fixed charges are calculated as follows: (earnings before income taxes)+(fixed charges)-(capitalized interest) (fixed charges) SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. IKON OFFICE SOLUTIONS, INC. By: /s/ Robert F. Woods Name: Robert F. Woods Title: Senior Vice President and Chief Financial Officer Dated: November 30, 2007
